Citation Nr: 1631603	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1964; and from June 1965 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2013; a statement of the case was issued in June 2013; and a substantive appeal was received in August 2013.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a private audiology report dated July 2013.  The report was received in August 2013, after the issuance of the June 2013 statement of the case.  

The Veteran's representative submitted an appeal pre-certification review (in lieu of VA Form 646).  It stated that the case is not ready to be certified to the Board.  The representative argued that due process had not been completed, and that "An SOC/SSOC must be provided to the appellant on the following issue(s) (specify): Medical opinion with DBQ by Doctor Messick dated 7/23/2013 not taken into consideration or noted during De Novo Review."  The RO handwrote "IS READY [for certification] PER FL 14-02." (VBMS, 8/19/13).  

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, unless the claimant or the claimant's representative request in writing that the AOJ initially review such evidence.  38 U.S.C.A. § 7105(e)(1).  The Veterans Benefits Administration implemented § 501 with Fast Letter 14-02 (FL 14-02).  The guidance letter states, similar to the statute, that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  [Emphasis added].

The Board notes that pursuant to FL 14-02, a waiver of RO consideration would normally not been needed for such evidence, as it would normally be subject to initial review by the Board.  However, in this case, the Veteran's representative explicitly requested AOJ consideration.  Consequently, a remand is warranted for AOJ review of the new evidence.  

Additionally, the Board notes that the most recent VA examination took place more than four years ago (November 2011).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

The Board finds that the 2013 private examination report submitted by the Veteran is evidence of an increase in severity.  Consequently, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiologic examination for the purpose of determining the current severity of his hearing loss.  Any special tests deemed medically advisable should be conducted.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, readjudicate and determine if the benefits sought can be granted.  If the issue remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



